Appeal by defendant (1) from a judgment of the Supreme Court, Kings County, rendered July 16, 1970, resentencing him to a prison term of 40 to 60 years nunc pro tuno as of the date of the original sentence, June 26, 1957; (2) from an order of the same court, dated February 18, 1971, which denied his application for a further resentence; and, (3) as limited by his brief, from so much of an order of the same court, dated April 8, 1971, as denied his coram nobis application with respect to the 1957 judgment. Appeal from order dated February 18, 1971, dismissed. No appeal lies from an order denying resentence. Order dated April 8, 1971 affirmed insofar as appealed from. No opinion. Judgment modified, in the exercise of discretion, by reducing the sentence to a term of 20 to 40 years. Under all the circumstances of this case, including defendant’s completion of 15 years’ incarceration on the sentence imposed, which began when he was 22 years of age, a modification of the sentence is warranted. Munder, Acting P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.